IN THE SUPREME COURT OF THE STATE OF DELAWARE

MATTHEW HICKEN,                        §
                                       §      No. 498, 2017
      Petitioner Below,                §
      Appellant,                       §      Court Below—Superior Court
                                       §      of the State of Delaware
      v.                               §
                                       §      C.A. No. N17M-05-331
DELAWARE DEPARTMENT OF                 §
CORRECTIONS,                           §
                                       §
      Respondent Below,                §
      Appellee.                        §

                          Submitted: February 14, 2018
                          Decided:   February 15, 2018
                                 ORDER
      This 15th day of February 2018, it appears to the Court that the Clerk issued a

notice to show cause directing the appellant to show cause why the above-captioned

appeal should not be dismissed for the appellant’s failure to file a motion to proceed

in forma pauperis or to pay the filing fee associated with the appeal. The appellant

has not responded to the notice to show cause within the required ten-day period.

Accordingly, dismissal of the appeal is deemed to be unopposed.

      NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rules 3(b)(2)

and 29(b), that the appeal is DISMISSED.

                                       BY THE COURT:

                                       /s/ Collins J. Seitz, Jr.
                                              Justice